[Cite as State v. Brooks, 2014-Ohio-679.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.        26831

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JERMAINE FRANKLIN BROOKS                             COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 12 09 2744

                                 DECISION AND JOURNAL ENTRY

Dated: February 26, 2014



        MOORE, Judge.

        {¶1}     Defendant-Appellant, Jermaine Franklin Brooks, appeals from the January 14,

2013 judgment of the Summit County Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     In September of 2012, the Summit County Grand Jury indicted Mr. Brooks for

felonious assault, in violation of R.C. 2903.11(A)(1)/(2), a felony of the second degree. Mr.

Brooks initially pleaded not guilty but after negotiations, changed his plea to guilty. The section

of the Revised Code under which Mr. Brooks was indicted requires the imposition of a prison

term. Prior to sentencing, the State recommended a six-year prison term, and Mr. Brooks’ trial

counsel urged the trial court to impose a four-year prison term. The trial court accepted Mr.

Brooks’ guilty plea, and sentenced him to a five-year prison term.
                                               2


        {¶3}   Mr. Brooks failed to timely appeal from this order, and filed pro-se motions for

(1) a delayed appeal, and (2) the appointment of appellate counsel. This Court granted Mr.

Brooks’ motions.

                                               II.

        {¶4}   On October 30, 2013, appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he had reviewed the record and concluded that there

were no viable issues to be pursued on appeal. Mr. Brooks’ counsel also moved to withdraw as

counsel of record in this matter. The record indicates that Mr. Brooks was served with a copy of

appellate counsel’s brief, and this Court issued a magistrate’s order affording Mr. Brooks an

opportunity to raise arguments after review of the Anders brief. Mr. Brooks has not responded to

the brief.

        {¶5}   Upon this Court’s own full, independent examination of the record before us, we

find that there are not appealable, non-frivolous issues in this case. See State v. Randles, 9th

Dist. Summit No. 23857, 2008-Ohio-662, ¶ 6; State v. Lowe, 9th Dist. Lorain No. 97CA006758,

1998 WL 161274 (Apr. 8, 1998).

                                              III.

        {¶6}   The judgment of the Summit County Court of Common Pleas is affirmed.

Appellate counsel’s motion to withdraw as counsel is hereby granted.



                                                                             Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                 3


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

EDDIE SIPPLEN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.